Citation Nr: 0807185	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-25 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability as secondary to a service-connected right foot 
disability

2.  Entitlement to service connection for a bilateral leg 
disability as secondary to a service-connected right foot 
disability.

3. Entitlement to service connection for a right ankle 
disability as secondary to a service-connected right foot 
disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  Jurisdiction over the 
case was subsequently returned to the RO in Boston, 
Massachusetts.  

The veteran's claim for a higher initial rating for 
osteoarthritis of the lumbar spine is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's bilaterally hip disability is not 
etiologically related to his service-connected right foot 
disability.

2.  The veteran's bilateral leg disability is not 
etiologically related to his service-connected right foot 
disability.

3.  The veteran's right ankle disability is etiologically 
related to his service-connected right foot disability.

CONCLUSIONS OF LAW

1.  A bilateral hip disability is not proximately due to or 
the result of the veteran's service-connected right foot 
disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.310 (2006).

2.  A bilateral leg disability is not proximately due to or 
the result of the veteran's service-connected right foot 
disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.310 (2006)

3.  A right ankle disability is proximately due to the 
veteran's service-connected right foot disability.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claim for service connection 
for right ankle disability, the Board notes that the veteran 
has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

With respect to the other claims for service connection, the 
record reflects that the originating agency provided the 
veteran with VCAA notice, to include notice that he should 
submit any pertinent evidence in his possession, in November 
2004, prior to the initial adjudication of the claims.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of his claims 
until October 2007, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a bilateral hip disability or 
a bilateral leg disability.  Consequently, no disability 
rating or effective date will be assigned in response to 
those claims so any errors with respect to the notice 
provided with respect to those elements of the claims was no 
more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, appropriate VA medical examinations 
were provided and appropriate VA medical opinions were 
obtained.  
Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
evidence.  Accordingly, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

III.  Analysis

Bilateral hip disability and bilateral leg disability

The Board notes initially that the evidence does not show, 
nor does the veteran contend, that service connection is 
warranted for a bilateral hip disability or a bilateral leg 
disability on a direct basis.  He does contend that service 
connection is warranted for these disabilities because they 
are secondary to his service-connected right foot disability.    

Following its review of the evidence, the Board has concluded 
that the preponderance of the evidence is against these 
claims.  

In December 2004, a private physician, Dr. T., stated that 
the veteran's antalgic gait is causing the veteran to lean 
forward and that certainly this will cause hip as well as 
lumbar and thoracic spine deformities and pain.  Dr. T. told 
the veteran that he should instead see a hip and spine 
surgeon.  Here, Dr. T. is discussing what affect the 
veteran's antalgic gate will have on the veteran's back and 
hips in the future.  He did not identify any currently 
present a disorder of the veteran's hips or legs.  Instead, 
he diagnosed, "Question lumbar radiculopathy."  
Accordingly, the Board has found this opinion to be of 
minimal probative value.
 
In March 2005, the veteran was afforded a VA examination to 
determine the etiology of his claimed disabilities.  The 
examiner diagnosed the veteran with minimal arthritic 
complaints of the hips and the knees.  Nonetheless, the 
examiner opined that the bilaterally knee problems and hip 
problems are minimal and can be associated with the aging 
process, without bringing in the question of his right foot 
condition.  He clarified that all of the problems that the 
examiner discussed except for the lumbar spine are less 
likely than not caused by the right foot problem.

The veteran's private foot and ankle surgeon, Dr. L., wrote a 
letter in March 2006 discussing the veteran's right foot 
disability.  He opined that the veteran's right foot 
deformities and abnormal gait caused the issues afflicting 
the veteran's left knee and lower back.  Yet, Dr. L. failed 
to provide a diagnosis for the veteran's knee disorder.

In May 2006, a private physician, Dr. K., opined that the 
veteran's complaints of pain are secondary to the changes he 
has had to make to his gait secondary to his foot injury, but 
Dr. K. did not provide a diagnosis for any disability of the 
hip or leg.  He did state that the veteran had chronic pain 
syndrome but did not specify where.  

Although the VA examiner provided diagnoses, none of the 
private physicians has diagnosed the veteran with any kind of 
disability of the hips or legs; but merely have stated that 
his issues with his knees are related to his foot disability.  
Further, symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The veteran also submitted a statement by his brother, but 
the statement does not discuss the veteran's hip or leg 
disability.  He instead discusses the veteran's posture and 
trouble walking.  Had he provided a nexus opinion, it still 
would not have been considered competent evidence of the 
alleged nexus since laypersons, such as the veteran's 
brother, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims.

Right ankle disability

The Board notes initially that the evidence does not show, 
nor does the veteran contend, that service connection is 
warranted for a right ankle disability on a direct basis.  He 
does contend that service connection is warranted for this 
disability because it is secondary to his service-connected 
right foot disability.    

Evidence favorable to the veteran includes a March 2006 
letter by Dr. L., the veteran's foot and ankle surgeon.  Dr. 
L. opined that the veteran's right foot disability caused his 
abnormal gait which put stress on his right ankle and lower 
leg musculature, resulting in pain.  Dr. L. also stated that 
the veteran began to have issues affecting the entire right 
lower leg, principally progressive right ankle pain, due to 
his right foot disability.  He diagnosed the veteran with 
internal damage and arthrosis of the right ankle.  He further 
noted that due to the veteran's ankle pain, he was recently 
place in a rigid ankle-foot orthosis in order to limit ankle 
motion, thereby limiting ankle pain.   

The Board finds Dr. L.'s opinion to be highly probative since 
he treated the veteran from October 2002 to March 2006.  
Furthermore, Dr. L.'s specialty is the foot and ankle.  

The veteran was afforded a VA examination in March 2005.  The 
examiner stated that the veteran had loss of strength in his 
right foot and ankle related to the local trauma.  The 
examiner diagnosed the veteran with a right ankle condition, 
but failed to provide a clear opinion as to whether the 
veteran's right ankle disability is related to his right foot 
disability. 

In sum, the medical evidence satisfactorily shows that there 
is a nexus between the veteran's right ankle disability and 
his service-connected right foot disability.  Accordingly, 
the Board concludes that service connection for a right ankle 
disability is in order.  


ORDER

Entitlement to service connection for a bilateral hip 
disability as secondary to a right foot disability is denied.

Entitlement to service connection for a bilateral leg 
disability as secondary to a right foot disability is denied.

Entitlement to service connection for a right ankle 
disability as secondary to a right foot disability is 
granted. 


REMAND

The veteran claims that his back disability has increased in 
severity since his last VA examination in March 2005.  The 
veteran also testified that treatment records from a private 
physician and from West Roxbury and Brockton VA medical 
centers are not currently of record.  The Board finds that a 
new examination would be probative in ascertaining the 
current level of severity of the veteran's service-connected 
back disability.  The "duty to assist" requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
These medical examinations must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In addition, while this case is in remand status, the veteran 
should be provided all required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided 
appropriate notice, to include the notice 
required by Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 
2008).   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include VA 
treatment records from West Roxbury and 
Brockton VA medical centers and from the 
Lahey Clinic in Burlington, 
Massachusetts.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his back 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

The examiner should describe all 
symptomatology due to the veteran's back 
disability.  All indicated studies, 
including X-ray study and range of motion 
testing in degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

If guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss of the back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner should specifically identify 
any neurological impairment due to the 
veteran's back disability.  If 
neurological impairment is found, the 
examiner should provide findings that 
address the criteria for evaluating 
intervertebral disc syndrome, such as 
whether the veteran's overall impairment 
is considered to be or analogous to mild, 
moderate, moderately severe, or severe 
with marked muscular atrophy, whether 
there is objective evidence of loss of 
reflexes, muscle atrophy, sensory 
disturbances, and pain, and the frequency 
and duration of any incapacitating 
episodes necessitating bed rest 
prescribed by a physician.    

The examiner, to the extent possible, 
should distinguish the symptomatology 
associated with the service-connected 
back disability from that associated with 
any non service-connected disorders.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's back disability on his ability 
to work.

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


